1    HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
2    HANNAH LABAREE, # 294338
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     Attorneys for Defendant
5    GUY BASS
6
                              IN THE UNITED STATES DISTRICT COURT
7
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
8
9    UNITED STATES OF AMERICA,                  )   Case No. 2:21-cr-00045-JAM-1
                                                )
10                   Plaintiff,                 )   STIPULATION AND ORDER TO CONTINUE
                                                )   STATUS CONFERENCE, AND TO EXCLUDE
11           vs.                                )   TIME
                                                )
12   GUY BASS                                   )   Date: May 25, 2021
                                                )   Time: 9:30 a.m.
13                   Defendant.                 )   Judge: Hon. John A. Mendez
                                                )
14                                              )
15
16          IT IS HEREBY STIPULATED by and between the parties hereto through their
17   respective counsel, Acting U.S. Attorney Phillip Talbert, through Assistant United States
18   Attorney Adrian Kinsella, attorney for Plaintiff, and Federal Defender Heather Williams,
19   through Assistant Federal Defender Hannah Labaree, attorney for defendant Guy Bass, that the
20   previously-scheduled status conference date of May 25, 2021, be vacated and the matter be set
21   for status conference on June 29, 2021 at 9:30 a.m.
22          To date, the defense has received 162 pages of paper discovery as well as 30 audio/video
23   files. A further discovery request dated April 27 is currently being processed by the government.
24          The defense requires further time for investigations and review of discovery. Because of
25   the coronavirus pandemic, ongoing since mid-March 2020, the discovery review process
26   continues to be delayed due to the restrictions on in-person meetings and the resulting challenges
27
28
     {ApplegatetoStip
     Stipulation      .docx}
                  Continue Status Conference         -1-
     and Exclude Time
1    surrounding full review of the discovery. As such, undersigned counsel requires additional time
2    to review discovery and to conduct defense investigation.
3           Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
4    excluded from this order’s date through and including June 29, 2021, pursuant to 18 U.S.C.
5    §3161 (h)(7)(A)and (B)(iv) (reasonable time to prepare), and General Order 479, Local Code T4,
6    based upon continuity of counsel and defense preparation.
7           Counsel and the defendant also agree that the ends of justice served by the Court granting
8    this continuance outweigh the best interests of the public and the defendant in a speedy trial.
9                                                  Respectfully submitted,
10    Dated: May 18, 2021                           HEATHER E. WILLIAMS
                                                    Federal Defender
11
                                                   /s/ Hannah Labaree
12                                                 HANNAH LABAREE
                                                   Assistant Federal Defender
13                                                 Attorney for Defendant
                                                   GUY BASS
14
15   Dated: May 18, 2021                           PHILLIP A. TALBERT
                                                   Acting United States Attorney
16
                                                   /s/ Adrian Kinsella
17                                                 ADRIAN KINSELLA
                                                   Assistant U.S. Attorney
18                                                 Attorney for Plaintiff
19
20
21
22
23
24
25
26
27
28
     {ApplegatetoStip
     Stipulation      .docx}
                  Continue Status Conference         -2-
     and Exclude Time
1                                           ORDER
2           IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3    stipulation, and good cause appearing therefore, adopts the parties’ stipulation in its entirety as
4    its Order. The Court specifically finds the failure to grant a continuance in this case would deny
5    counsel reasonable time necessary for effective preparation, taking into account the exercise of
6    due diligence. The Court finds the ends of justice are served by granting the requested
7    continuance and outweigh the best interests of the public and defendant in a speedy trial.
8           The Court orders the time from the date of this order, up to and including June 29, 2021,
9    shall be excluded from computation of time within which the trial of this case must be
10   commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and(B)(iv)
11   [reasonable time for counsel to prepare] and General Order 479, (Local Code T4). It is further
12   ordered the May 25, 2021 status conference shall be continued until June 29, 2021, at 9:30 a.m.
13
14
     DATED: May 18, 2021                              /s/ John A. Mendez
15
                                                      THE HONORABLE JOHN A. MENDEZ
16                                                    UNITED STATES DISTRICT COURT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28
     {ApplegatetoStip
     Stipulation      .docx}
                  Continue Status Conference          -3-
     and Exclude Time
